DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended.
Claims 6 and 19 are canceled.
Claims 2-5, 7-18 and 20-24 are as previously presented. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-18, and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2017/0045587 A1).
In claim 1, Kim discloses a processor-implemented battery state estimation method (Fig. 2, Par. 8, 9), the method comprising: determining state information of plural batteries (FIGS. 2, and 3A to 3E, Par. 52-54, “indexing information”, “cells”, “SOC”) in each of plural switching periods (Par. 54, “interval”), the determining state information comprising determining, for each switching period, state information of a target battery, designated from among the plural batteries (Fig. 3C, 101/106/105 Par. 63, group1, group 2, group 3; in regards to “target battery” examiner considers this to be the equivalent of the group indicator as based on the applicants spec and claims target appears to be used to differentiate between batteries, rather than focus direction toward), based on a battery model and sensing data of the target battery (Par. 56 “soc”, “model”), and determining, for each switching period, state information of a non-target battery based on a state variation of the non-target battery (Par. 58 “respective group” examiner notes since each group has 1 respective cell, the respective representative cell is the respective battery), designated from among the plural batteries (Par. 63, in regards to designated “non-target battery” examiner considers this to be the equivalent of the group indicator as based on the applicants spec and claims target appears to be used to differentiate between batteries, rather than focus direction toward) based on a state variation of the non-target battery (Par. 58); wherein the state variation of the non target battery is determined based on an amount of current flowing in the plural batteries (Par. 56, 58, “soc” “current”, Examiner notes that the SOC of the battery pack is determined based on the SOC of each representative cell which is based on each cells current thus the current flowing in the plural batteries);  and outputting state information of the batteries in a last switching period of the switching periods (Fig. 1, output from 300 to 400), wherein a first target battery set in a first switching period of the plural switching periods is set to be a first non-target battery in a second switching period of the plural switching periods, and a second non-target battery in the first switching period is set to be a second target battery in the second switching period of the plural switching periods (Par. 54 “numbered cells in turn to set the selected cell as a representative cell at the representative cell update intervals” examiner considers switching from a current group of cells to the next group to be said targeted and non-targeted battery).

In claim 2, Kim discloses updating a relationship set for the batteries based on any one or any combination of voltage values of the plural batteries and the state information of the plural batteries in the last switching period (Par. 21-24, “cells” “voltage” “update interval”).

In claim 3, Kim discloses all of claim 2. Kim further discloses wherein the set relationship indicates an order indicating which of the plural batteries is the target battery in each of the plural switching periods, or which groups are formed by grouping the plural batteries (Par. 83).

In claim 4, Kim discloses grouping subsets of the plural batteries into groups and assigning respective battery models to the groups (Par. 85).

In claim 5, Kim discloses all of claim 4. Kim further discloses wherein the determining of the state information of the target battery comprises determining state information of a corresponding target battery in each of the groups in each of the plural switching periods based on the respective battery model assigned to each group and sensing data of the corresponding target battery in each group (Par. 85).


In claim 7, Kim discloses all of claim 4. Kim further discloses regrouping the subsets of batteries in response to a group update event occurring as the state information of the batteries in the last switching period is determined (Par. 62, 93), wherein the group update event occurs based on any one or any combination of any two or more of a preset interval (Par. 55), a travel distance of a vehicle using the plural batteries as a power source, and the determined state information (Par. 55).

In claim 8, Kim discloses all of claim 4. Kim further discloses wherein the grouping and assigning comprises grouping the subsets of the batteries based on any one or any combination of previous state information and voltage values of the batteries (Par. 86).

In claim 9, Kim discloses all of claim 8. Kim further discloses wherein the previous state information comprises any one or any combination of charge state information, health state information, and abnormality state information of the batteries determined before the first switching period of the switching periods (Par. 86).

In claim 10, Kim discloses wherein the determining of the state information of the non-target batteries comprise determining the state information of the non-target batteries in respective switching periods by adding the respective state variations to previous state information of the respective non-target batteries in the respective switching periods (Par. 56, 58, 64-65).

In claim 11, Kim discloses wherein the plural batteries are respective battery cells, battery modules, or battery packs (Par. 66 “battery pack”, Par. 62 “cells”).

In claim 12, Kim discloses wherein the determining of the state information of the target battery includes determining state information of a different target battery in respective multiple different switching periods of the plural switching periods (Par. 64 and 66), the different target battery being a respective non-target battery in other respective switching periods of the plural switching periods (Par. 63-66).

In claim 13, Kim discloses wherein the battery model is an electrochemical model (Par. 56).

In claim 14, Kim discloses an apparatus with battery state estimation (Fig. 1), the apparatus comprising: a processor (Par. 8), to determine state information of plural batteries (FIGS. 2, and 3A to 3E, Par. 52-54, “indexing information”, “cells”, “SOC”) in each of plural switching periods (Par. 54, “interval”), configured to: determine, for each switching period, state information of a target battery, designated from among the plural batteries (Fig. 3C, 101/106/105 Par. 63, group1, group 2, group 3; in regards to “target battery” examiner considers this to be the equivalent of the group indicator as based on the applicants spec and claims target appears to be used to differentiate between batteries, rather than focus direction toward), based on a battery model and sensing data of the target battery (Par. 56 “soc” “model”), determine, for each switching period, and state information of a non-target battery (Par. 58 “respective group” examiner notes since each group has 1 respective cell, the respective representative cell is the respective battery), designated from among the plural batteries (Par. 63, in regards to designated “non-target battery” examiner considers this to be the equivalent of the group indicator as based on the applicants spec and claims target appears to be used to differentiate between batteries, rather than focus direction toward), based on a state variation of the non-target battery (Par. 58), wherein the state variation is determined based on an amount of current flowing in the plural batteries (Par. 56, 58, “soc” “current”, Examiner notes that the SOC of the battery pack is determined based on the SOC of each representative cell which is based on each cells current thus the current flowing in the plural batteries), and output state information of the batteries in a last switching period of the switching periods (Fig. 1, output from 300 to 400), wherein a first target battery set in a first switching period of the plural switching periods is set to be a first non-target battery in a second switching period of the plural switching periods, and a second non-target battery in the first switching period is set to be a second target battery in the second switching period of the plural switching periods (Par. 54 “numbered cells in turn to set the selected cell as a representative cell at the representative cell update intervals” examiner considers switching from a current group of cells to the next group to be said targeted and non-targeted battery).

In claim 15, Kim discloses update a relationship set for the batteries based on any one or any combination of voltage values of the plural batteries and the state information of the plural batteries in the last switching period (Par. 21-24, “cells” “voltage” “update interval”).

In claim 16, Kim discloses all of claim 15. Kim further discloses wherein the set relationship indicates an order indicating which of the plural batteries is the target battery in each of the plural switching periods, or which groups are formed by grouping the plural batteries (Par. 83).

In claim 17, Kim discloses grouping subsets of the plural batteries into groups and assigning respective battery models to the groups (Par. 85).

In claim 18, Kim discloses all of claim 17. Kim further discloses wherein the processor is further configured to determine state information of the target battery comprises determining state information of a corresponding target battery in each of the groups in each of the plural switching periods based on the respective battery model assigned to each group and sensing data of the corresponding target battery in each group (Par. 85).

In claim 20, Kim discloses all of claim 17. Kim further discloses regroup the subsets of batteries in response to a group update event occurring as the state information of the batteries in the last switching period is determined (Par. 62, 93), wherein the group update event occurs based on any one or any combination of any two or more of a preset interval (Par. 55), a travel distance of a vehicle using the plural batteries as a power source, and the determined state information (Par. 55).

In claim 21, Kim discloses all of claim 4. Kim further discloses group the subsets of the batteries based on any one or any combination of previous state information and voltage values of the batteries (Par. 86).

In claim 22, Kim discloses all of claim 20. Kim further discloses wherein the previous state information comprises any one or any combination of charge state information, health state information, and abnormality state information of the batteries determined before the first switching period of the switching periods (Par. 86).

In claim 23, Kim discloses all of claim 20. Kim further discloses determine the state information of the non-target batteries in the respective switching periods by adding the respective state variations to previous state information of the respective non-target batteries in the respective switching periods (Par. 56, 58, 64-65).

In claim 24, Kim discloses wherein the battery model is an electrochemical model (Par. 56).

Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. Regarding applicants 102 arguments on pages 7-10, the examiner respectfully disagrees. As noted in the rejection above, the non target battery is considered to be “in regards to designated “non-target battery” examiner considers this to be the equivalent of the group indicator as based on the applicants spec and claims target appears to be used to differentiate between batteries, rather than focus direction toward” and “’respective group’ examiner notes since each group has 1 respective cell, the respective representative cell is the respective battery”, thus the “the representative cell in each group” of Kim is considered to be said non-target battery. Thus the prior art of record discloses the current claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170350946 A1, US 20170259688 A1, and US 20160084918 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/Examiner, Art Unit 2857        


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857 
11/21/2022